                               United States District Court
                             Western District of North Carolina
                                    Charlotte Division

 Brandon Gene Massey,                    )            JUDGMENT IN CASE
                                         )
                Plaintiff,               )              3:21-cv-00123-MR
                                         )
                   vs.                   )
                                         )
 United States of America, et al.,       )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 18, 2021 Order.

                                                June 18, 2021
